953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.QUESTAR PIPELINE COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 91-1133.
United States Court of Appeals, District of Columbia Circuit.
Jan. 18, 1992.Rehearing Denied March 25, 1992.

Before HARRY T. EDWARDS, SILBERMAN and KAREN LECRAFT HENDERSON, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of Respondent's motion to remand case and the answer thereto, it is


2
ORDERED, by the Court, that the motion be granted.   This case is hereby remanded to the Federal Energy Regulatory Commission for further consideration.   It is


3
FURTHER ORDERED that intervenors' motion regarding allottment and apportionment of time for oral argument be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.